Citation Nr: 0704673	
Decision Date: 02/19/07    Archive Date: 02/27/07

DOCKET NO.  03-26 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
including as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy, including as secondary to service-connected 
diabetes mellitus.

3.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus.

4.  Entitlement to service connection for 
hypercholesterolemia, including as secondary to service-
connected diabetes mellitus.

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

6.  Entitlement to an increased rating for residuals of right 
knee disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to January 
1975.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  A December 2002 rating decision denied a claim 
of service connection for PTSD.  A June 2004 rating decision 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
including as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy, including as secondary to service-connected 
diabetes mellitus.

3.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus.

4.  Entitlement to service connection for 
hypercholesterolemia, including as secondary to service-
connected diabetes mellitus.

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

6.  Entitlement to an increased rating for residuals of right 
knee disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to January 
1975.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  A December 2002 rating decision denied a claim 
of service connection for PTSD.  A June 2004 rating decision 
denied a rating in excess of 10 percent for service-connected 
residuals of right knee disability, and denied service 
connection claims for a heart condition, hypertension, 
peripheral neuropathy and hypercholesterolemia on a direct 
basis and, alternatively, as secondary to service connected 
diabetes mellitus.  Jurisdiction of the case was subsequently 
transferred to the RO in Boston, Massachusetts.  In April 
2006, the veteran's representative presented argument before 
the Board at a hearing conducted at the Boston RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.



REMAND

The RO has found VA examination of the veteran is necessary 
to decide his claims, but has been unsuccessful in examining 
the veteran due to his incarceration at various federal 
facilities.  The Court of Appeals for Veterans Claims (CAVC) 
has held that VA must tailor its assistance to the peculiar 
circumstances of obtaining examination of an incarcerated 
claimant.  Bolton v. Brown, 8 Vet. App. 185 (1995).  The 
Bolton Court indicated that alternative means to obtain 
examination of an incarcerated claimant include: (1) 
attempting to arrange transportation of the claimant to a VA 
facility for examination; (2) contacting the correctional 
facility and having their personnel conduct an examination 
according to VA examination worksheets or (3) sending a VA 
examiner to the correctional facility to conduct the 
examination.

The RO has well documented its attempt to examine the veteran 
according to all three alternate means described in Bolton, 
but the federal facilities involved have refused VA access to 
examine the veteran.  After the appeal was certified to the 
Board, the veteran notified VA that he had been transferred 
to the Federal Medical Center (FMC) at Fort Devens, 
Massachusetts.  This facility is described as a minimum 
security administrative housing facility.  Thus, it appears 
that arrangements to schedule the veteran for Compensation 
and Pension (C&P) examination under the Bolton alternative 
means may now be possible.  Thus, the claim is remanded to 
attempt to schedule the veteran for examination.

On remand, the RO must make extensive attempts to obtain all 
identified records in the possession of a federal agency.  
38 C.F.R. § 3.159(c)(2) (2006).  The veteran has recognized 
active service from June 1965 to January 1975.  There are no 
service medical records in the claims folder covering his 
period of active service.  The record only contains medical 
records, received in July 1992, of his post-active service 
treatment while a member of the Army Reserves.  It is unclear 
from the July 1992 certification from the National Personnel 
Records Center (NPRC) whether the veteran's active service 
medical records were unavailable or considered as not 
requested.  This matter must be clarified.

Additionally, the veteran has described being evaluated for 
PTSD at the White River Junction, Vermont, VA Medical Center 
(VAMC) in October 1993, and has recently identified relevant 
treatment records while incarcerated at the Federal Medical 
Center (FMC) at Fort Devens, Massachusetts.  He also reported 
receiving treatment at the FMC at Raybrook, New York, and the 
FMC at Latuna, outside of El Paso, Texas.  These records must 
be obtained prior to further adjudication.  Notably, the 
veteran's non-VA treatment records must be obtained by a 
request with the Federal Bureau of Prisons.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Obtain the following records in the 
possession of a federal agency:
        
        a) the veteran's service medical 
records for his period of active service 
from June 1965 to January 1975;
        b) complete clinic records from the 
White River Junction, Vermont, VAMC 
between January 1, and December 31, 1993; 
and 
        c) all available medical records of 
the veteran, in the custody of the Federal 
Bureau of Prisons, to include records from 
the Federal Medical Center (FMC) at Fort 
Devens, Massachusetts; Raybrook, New York; 
and Latuna, outside of El Paso, Texas.  

2.  Attempt to schedule the veteran for 
psychiatric C&P examination in order to 
determine whether he manifests PTSD.  The 
claims folder should be provided to the 
examiner for review.  

If the examining physician finds that the 
veteran meets the criteria for a PTSD 
diagnosis, the examiner should 
specifically identify which stressor(s) 
are linked to the PTSD diagnosis.

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.

3.  Attempt to schedule the veteran for 
orthopedic C&P examination for the purpose 
of determining the nature and severity of 
his service-connected residuals of a right 
knee injury.  The claims folder should be 
provided to the examiner for review.  
After physically evaluating the veteran, 
the medical examiner should address the 
following questions, to the best of 
his/her medical knowledge:
        
        a) What are the veteran's range of 
motion findings in extension and flexion 
of the right knee?;
        
        b) Does the veteran have pain, pain 
on use, weakness, incoordination, or 
excess fatigability of the right knee 
joint?  If feasible the examiner should 
portray any additional functional 
limitation of the right knee due to these 
factors in terms of degrees of additional 
loss of motion.  If not feasible, this 
should be stated for the record together 
with the rationale.  If the veteran does 
not have pain or any of the other factors, 
that fact should be noted in the file; and
        
        c) Does the veteran have any 
recurrent instability or lateral 
subluxation of the right knee?  If so, the 
examiner should describe whether such 
instability or subluxation slight, 
moderate, or severe in degree?

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.

4.  Attempt to schedule the veteran for 
appropriate C&P examination(s) in order to 
determine the current complications of 
service-connected diabetes mellitus, type 
II.  The claims folder should be provided 
to the examiner for review.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  

The examiner should describe what, if any, 
complications attributable to the 
veteran's service-connected diabetes 
mellitus exist, to include heart disease, 
hypertension, peripheral neuropathy, 
and/or any disease as a result of 
hypercholesterolemia.  If the veteran does 
not suffer any such complications as a 
result of his diabetes mellitus, the 
examiner should so state.  

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.

5.  In the event the veteran is 
unavailable for examination, document for 
the record all alternative steps 
undertaken in the attempts to schedule the 
veteran for C&P examination(s).

6.  Thereafter, readjudicate the veteran's 
claims.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded a reasonable period of time in 
which to respond before the case is 
returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


